UNITED STATES DISTRICT COURT
                                                                                             FILED
                             FOR THE DISTRICT OF COLUMBIA                                     AUG    j   1 2DS9
                                                                                        Clerk, U.S. District and
                                                                                          Bankruptcy Courts
Reginald Young,                                 )
                                                )
                Plaintiff,                      )
                                                )
                v.                              )
                                                )
                                                        Civil Action No.    09 1659
R. Martinez et al.,                             )
                                                )
                Defendants.                     )


                                    MEMORANDUM OPINION

        This matter is before the Court on the plaintiffs application to proceed in forma pauperis

and pro se complaint. The plaintiff is incarcerated in the United States Penitentiary at

Allenwood, Pennsylvania, and has filed a claim under 42 U.S.C. § 1983 seeking damages in

excess of one million dollars for alleged conduct by prison staff at Allenwood. Because the

defendants are federal officials and 42 U.S.C. § 1983 does not apply to federal officials, the

complaint will be liberally construed to assert a so-called Bivens claim. See Bivens v. Six

Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

        The conduct giving rise to the claim is not alleged to have occurred in the District of

Columbia and therefore this venue is not proper for litigating the plaintiffs claims. See 28

U.S.C. § 1391(b). Where venue is improper the court "shall dismiss" the complaint unless the

court finds it in the interest of justice to transfer the complaint to the court in which venue is

proper. See 28 U.S.C. § 1406(a). In this case, the court will dismiss the complaint because it

does not find it in the interest of justice to transfer the complaint.

        While the complaint alleges various wrongs by prison staff, including unjustified

restrictions on plaintiff s recreation and freedom within the institution, and his access to legal

telephone calls, pens, paper, envelopes and stamps for legal mail, the gravamen of the complaint
centers around the prison staff s alleged use of tobacco products near the plaintiff and near

plaintiffs food. See Complaint at 5,6 & Exs. Contrary to what the plaintiff appears to

understand, see id. at 5 (seeking a declaratory judgment that the defendants violated plaintiffs

constitutional rights when they consumed tobacco products in the prison and in the presence of

the plaintiff), the use of tobacco products by prison staff does not constitute a violation of the

plaintiff s constitutional rights. Bivens actions are limited to addressing constitutional injuries,

and even then does not provide a remedy in every case. Wormley v. United States, 601 F. Supp.

2d 27, 35 (D.D.C. 2009) ("Bivens remedies have been extended [only] to a limited number of

scenarios"). This complaint does not allege facts that support an inference that the plaintiff has a

Bivens action available to him. Therefore, on its authority under 28 U.S.C. § 1406(a), the court

will dismiss the complaint for improper venue.




                                                  2